 Case 2:20-cv-05700-AB-RAO Document 21 Filed 08/28/20 Page 1 of 1 Page ID #:73



1
                                                                                     JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                Case No. CV 20-05700-AB (RAOx)
12    Terry Hubbard,
13
                       Plaintiff,
                                                ORDER DISMISSING CIVIL ACTION
14
      v.
15
      Jun Yong Choi; Jin Yong Choi; and
16    Does 1-10,
17                     Defendants.
18
19         THE COURT having been advised by counsel that the above-entitled action has
20   been settled;
21         IT IS THEREFORE ORDERED that this action is hereby dismissed without
22   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
23   open the action if settlement is not consummated. This Court retains full jurisdiction
24   over this action and this Order shall not prejudice any party to this action.
25
26
     Dated: August 28, 2020           _______________________________________
27                                    ANDRÉ BIROTTE JR.
28                                    UNITED STATES DISTRICT JUDGE

                                                1.
